Citation Nr: 1212851	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  10-33 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for otitis media. 

2.  Entitlement to an initial evaluation in excess of 40 percent for the service-connected bladder floor compression.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran reportedly served on active duty from December 1964 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines, which denied the benefits sought on appeal.  The Veteran filed a notice of disagreement (NOD) in February 2010.  A statement of the case (SOC) was issued in July 2010.  The Veteran perfected his appeal in August 2010.  The Board notes the RO again denied the claim in March 2011.  
The claim has been recharacterized as it appears on the cover page of the instant decision.  

The Veteran requested a hearing before the Board.  The hearing was scheduled for March 9, 2012.  Notice of the hearing was sent to the address of record and the regularity of the mail is presumed.  The Veteran failed to appear.  As such, the request is deemed withdrawn.  38 C.F.R. § 20.704(e).

The Board notes that in October 2011, the RO awarded service connection for bilateral healed tympanic membrane perforation, sensorineural hearing loss, and tinnitus.  These matters are separate from the claim currently on appeal.

In August 2011, the RO awarded service connection for bladder floor compression and assigned an initial 40 percent evaluation effective January 2009.  The Veteran file a NOD in August 2011, but an SOC does not appear in this record.  Therefore, the Board must remand that matter, pending the issuance of an SOC to the Veteran and receipt of a timely Substantive Appeal in response thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The matter is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  The weight of the medical evidence of record is against a finding of otitis media due to injury, disease, or other event of the Veteran's active military service. 


CONCLUSION OF LAW

The Veteran does not have otitis media due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R.§ 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 




Duty to Notify 

The record shows that in a November 2009 VCAA letter, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the RO provided VCAA notice to the Veteran in November 2009, which was prior to the January 2010 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim.  The November 2009 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, post-service VA and private medical records, reports of VA examination, and lay statements.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2011); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. Analysis 

The Board first notes that service connection for bilateral healed tympanic membrane perforation was granted by rating decision in October 2011.  In reviewing the Veteran's various statements, he has referred to the perforated eardrums as well as otitis media.  Accordingly, the following decision of the Board is limited to consideration of otitis media. 

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he is entitled to service connection for otitis media.  Having carefully considered the claim in light of the record and the applicable law, the Board finds that service connection is not warranted for such disorder.  
In this regard, service treatment records do show treatment on two occasions for complaints of earaches and congestion.  He was diagnosed with an upper respiratory infection in April 1971.  Reports of medical examination dated in November 1964, September 1970, and November 1972 were negative for complaints or diagnoses of otitis media.  In an August 1973 report of medical history, conducted at separation from service, the Veteran reported ear trouble; however, the corresponding physical examination was clinically negative.

The mere fact that the Veteran was treated for congestion and an earache is not enough to establish that a chronic disability manifested in service.  38 C.F.R. § 3.303(b).  As noted above, otitis media was not diagnosed upon separation from service.  Post-service, the medical evidence shows that the Veteran's ears were grossly normal upon VA examination in November 1982.  There were no complaints or treatment for otitis media in VA outpatient treatment records dated between 1979 and 1983.

The November 1986 VA examination was also negative for complaints referable to otitis media of the ears.  VA outpatient treatment records dated between 2001 and 2006 were similarly negative.  In July 2007, the Veteran complained of a clogged right ear.  No diagnosis was rendered.  VA outpatient treatment records dated in 2008 were again devoid of treatment for otitis media.  In April 2008, the Veteran presented with complaints of  pressure and blockage in his right ear with slight pain.  In June and July 2009, he presented with similar complaints.  In July 2009, the Veteran had aural fullness bilaterally.  Otoscopy showed a patent ear canal and intact tympanic membranes with healed perforations bilaterally.  He was diagnosed with Eustachian tube dysfunction and not otitis media.  

In December 2009, the Veteran again presented with complaints of his right ear being clogged and pain.  There was no discharge or tenderness.  Otitis media was not diagnosed, only Eustachian tube dysfunction.  A February 2011 entry simply shows complaints of right ear congestion with no diagnosis of otitis media.  A September 2011 VA examiner also found no evidence of otitis media. 

An undated private treatment record contained a diagnosis of otitis media with effusion and air.  There was no indication as to date of onset or that it was related to an incident of the Veteran's active duty service.

A lay statement from the Veteran's friend (RCH) indicated the Veteran mentioned a clogged feeling and earaches in the late 1960s.  The Veteran's wife simply noted the Veteran had problems with his ears.  A statement from Dr. CMD indicated he had known the Veteran for five years and the Veteran had perforated eardrums and ear problems.  There was no indication as to onset and no reference to otitis media.  The Board notes that service connection is currently in effect for bilateral, healed tympanic membrane perforations, as well as hearing loss and tinnitus.

As delineated above, the first documented  complaints of a clogged right ear are dated in July 2007, some 34 years after the Veteran's discharge from service.  The Board finds that this lengthy period without treatment weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

This absence of evidence of complaints or treatment for a clogged right ear until 2007 constitutes negative evidence against the claim because it tends to disprove that the claimed condition was the result of service as contended.  Especially, since there was  no diagnosis of otitis media during service or upon separation from service and upon VA examinations in 1982 and 1986, the Veteran denied any ear complaints.  Additionally, the Veteran did not file a claim for otitis media, when he filed his initial claim in 1981 for chronic prostatitis.

The Board is cognizant that the Veteran is competent to report episodes of ear pain and feelings of clogging and pressure.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.   See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  To the extent that the Veteran may be asserting that he had continued or ongoing problems with otitis media since service, these statements are not found to be credible for the purpose of establishing a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Significantly, as delineated above, there was no diagnosis of otitis media in service or at separation or for many years thereafter.  Moreover, there does not appear to be any medical evidence of current otitis media.  Significantly, the most recent VA examination in 2011 was negative for the claimed disorder.  On examination, the examiner expressly reported that there were no findings, signs or symptoms of attributable to chronic ear infection or inflammation.  

While the Veteran contends he has otitis media as result of service, his statements do not constitute competent evidence of a medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).   By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a).  The Veteran has not shown, nor claimed, that he possesses the medical expertise that is required to render a competent opinion as to actual diagnoses and/or medical causation.  Id; see also  Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993).  The Board would note at this juncture that the Veteran submitted a statement from a Dr. CMD that indicated the Veteran had ruptured ear drums, for which service connection is currently in effect.  Dr. CMD did not make any reference to the Veteran being treated for or diagnosed with otitis media.  The ear complaints said to occur over the past five years, were noted in the record as outlined above.  Thus, his statements are not probative of the matter on appeal.

In sum, the evidence is not in relative equipoise.  The preponderance of the evidence is against the claim and the appeal involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for otitis media is not warranted.  The appeal is denied.


REMAND

As noted, in the August 2011 rating decision, the RO awarded service connection for bladder floor compression and assigned an initial 40 percent evaluation effective January 2009.  

The Veteran filed an NOD in August 2011.  See 38 C.F.R. § 20.302(a).  Since there has been an initial RO adjudication of the claim and an NOD as to the initial rating assigned following the award of service connection, the Veteran is entitled to an SOC, and the current lack of an SOC with respect to the claim is a procedural defect requiring remand.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200; see also Manlincon v. West, 12 Vet. App. 238 (1999). 


Accordingly, this matter is REMANDED to the RO for the following action:

The RO should furnish the Veteran with an SOC with respect to his claim for an initial evaluation in excess of 40 percent for the service-connected bladder floor compression and afford him with a reasonable opportunity for response.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect his appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is received, then the case should be returned to the Board for appellate review.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


